Citation Nr: 0122847	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  93-01 191	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed 
epididymitis.  

2.  Entitlement to service connection for a claimed 
disability manifested by hematuria.  

3.  Entitlement to an increased (compensable) evaluation for 
the service-connected history of sarcoidosis.  








REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1971 to 
October 1991.  

This matter initially came before the Board on appeal from a 
January 1992 rating decision.  

In August 1992, a hearing was held by a Hearing Officer at 
the RO.  

The Board then remanded the case for additional development 
of the record in November 1994 and again in August 1996.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran is not shown to have current disability 
manifested by epididymitis.  

3.  The veteran is shown to have current disability 
manifested by hematuria.  

4.  The veteran's service-connected history of sarcoidosis is 
shown to have been manifested by residual respiratory 
findings consistent with slight dyspnea on exercise for the 
period prior to October 7, 1996.  

5.  The veteran's service-connected history of sarcoidosis is 
shown to be manifested by pulmonary lung function testing 
showing FEV-1 of 78 percent predicted, FEV-1/FVC of 87 
percent predicted and DLCO of 84 percent predicted; 
corticosteroid use is expressly not shown.  



CONCLUSIONS OF LAW

1.  The veteran does not have disability manifested by 
epididymitis due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 
(2000).  

2.  The veteran does have disability manifested by hematuria 
due to injury or disease that was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303 (2000).  

3.  The criteria for the assignment of a 10 percent rating, 
but not greater, for the service-connected history of 
sarcoidosis have been met.  38 U.S.C.A. §§ 1155, 7104 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 
4.96, 4.97, including Diagnostic Codes 6600, 6821 (1995) and 
Diagnostic Codes 6600, 6846 (2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq was signed 
into law.  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096-2099 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

First, in light of the Board's favorable disposition of the 
issues of service connection for a disability productive of 
hematuria, and of a rating greater than zero percent for the 
service-connected history of sarcoidosis, remand for 
consideration of the new law is not necessary.  The veteran 
is not prejudiced by the Board's decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Second, with respect to the remaining issue of service 
connection for an epididymitis disability, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed as to the issues currently on 
appeal.  

The RO requested and received the outstanding treatment 
records identified by the veteran.  There is no indication of 
any additional records which the RO failed to obtain, in 
fact, the RO sent the veteran a specific VCAA notice letter 
in February 2001.  He was notified in the January 1992 rating 
decision, Statement of the Case (SOC), Supplemental Statement 
of the Case (SSOC), and the notice letters associated with 
those decisions, of the evidence needed to substantiate his 
claim.  

The Board concludes the discussions in the rating decision, 
SOC, and letters sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  

The recent promulgated regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied, as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  

The RO also provided the veteran extensive, repeated VA 
compensation and pension examinations.  Thus, no further 
assistance to the veteran is required to comply with the duty 
to assist him.  38 U.S.C.A. § 5103A (West Supp. 2001).  In 
conclusion, further development and further expending of VA's 
resources is not warranted.  


I.  Entitlement to service connection for a disability 
manifested by epididymitis, 
and for a disability manifested by hematuria.

Although the RO did not expressly state that the veteran's 
claims were denied as not well grounded, it denied the claims 
of service connection on the basis that no current disability 
existed.  In the current adjudication, the Board determines 
that the RO considered the issues of service connection for 
epididymitis and a disability manifested by hematuria on a de 
novo basis, provided the veteran with the laws and 
regulations pertaining to the establishment of service 
connection, and gave him the opportunity to submit evidence 
and arguments in response to the denial of the substantive 
merits of the claim.  

In fact, the veteran was extensively evaluated with special 
VA medical examinations and studies in July 1999, January 
2000 and again in July 2000, pursuant to the previous Remand 
orders.  Therefore, the Board concludes that it can consider 
the substantive merits of the claims for service connection 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. 
§ 3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. 
§ 3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).  

The veteran's service medical records reveal findings of 
microhematuria in July 1988, but that his "IVP and cysto" 
were within normal limits.  The veteran noted during his 
retirement physical that he had a history of microhematuria. 

A July 1999 VA examination report shows that the examiner 
conducted a thorough review of the veteran's history, which 
revealed that the veteran had manifested "sarcoid, stage III 
in 1977" and started on prednisone which was tapered down 
until it was discontinued.  At that time, microhematuria was 
also found.  The examiner noted that the veteran was again 
evaluated three or four times, and that those results were 
negative.  The examiner also noted that the veteran had a 
history of gross hematuria in 1972, and manifested an 
epididymitis sign at that time, and that "in both 
[instances] he was treated accordingly with antibiotics[,] 
and there was no problem or recurrence."  

The examiner further found that the veteran's voiding pattern 
was normal except for light hesitancy, and noted that the 
veteran denied having any genitourinary problems, pains in 
the testicles, gross hematuria that he could see or any other 
problems within the genitourinary area.  The examiner also 
stated that the "PPD" was done while the veteran had the 
evaluation for the sarcoidosis and was negative.  

On physical examination, the epididymis in both sides was 
normal.  There was no evidence of any sequela from the 
previous epididymitis.  The impression was that of hematuria 
for over 20 years.  The examiner also found that the etiology 
was unknown, but given the evaluation of the veteran, "it 
was very possible that he had an IgA nephropathy."  Further 
evaluation was suggested.  The examiner also found that there 
was "no urologic abnormality other than the microhematuria 
which could be the renal medical disease."  

A January 2000 VA examination report shows that the veteran's 
previous urinalysis showed microscopic hematuria, that he had 
tested positive for occult blood, and that his urine 
contained "only a trace or negative" for protein.  The 
examiner also found, after a review of the veteran's history, 
systems review and medical examination, that the only way to 
determine whether the veteran had some type of glomerular 
disease was to do a kidney biopsy.  

The examiner discussed the pros and cons with the veteran, 
and the veteran declined the procedure.  The examiner also 
noted that the veteran had developed iron deficiency anemia, 
and found that this could be the result of microscopic 
hematuria, or GI bleeding.  


A.  A Disability Manifested by Epididymitis

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

Although the veteran was assessed with epididymitis during 
service, the Board must point out that no current disability 
manifested by epididymitis has been diagnosed.  In fact, the 
findings of the July 1999 VA medical examiner show that the 
veteran has had no problem or recurrence since 1972.  The 
veteran was afforded approximately nine VA examinations or 
studies in 1999 and in 2000.  However, current epididymitis 
disability is not shown by the record.  Therefore, service 
connection for claimed disability manifested by epididymitis 
must be denied.  

The preponderance of the evidence is against the claim; 
hence, the benefit of the doubt doctrine is not for 
application in this case.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


B.  A Disability Manifested by Hematuria

The Board also finds that the veteran's laboratory studies 
revealed microscopic hematuria, and that he had a history of 
gross hematuria during his active service. 

With respect to the additional disability related to 
hematuria, the VA examiner made a specific finding that only 
way to determine whether or not the veteran had some type of 
glomerular disease was to do a kidney biopsy.  The January 
2000 examiner discussed the procedure with the veteran and 
noted that the veteran declined the procedure.  However, the 
examiner did diagnose "hematuria for over 20 years."  

Therefore, service connection is warranted, as the record 
shows that the veteran carries a current diagnosis of 
hematuria, was diagnosed with hematuria in service, and the 
medical evidence shows a nexus between the current diagnosis 
and that service.  38 C.F.R. § 3.303(d).  Additionally, the 
medical evidence also tends to show that the veteran has 
continually carried a diagnosis of hematuria since service.  
38 C.F.R. § 3.303(b).  

Thus, service connection for a disability manifested by 
hematuria is established.  


II.  Entitlement to an increased (compensable) evaluation 
for the service-connected history of sarcoidosis.

Factual background

The veteran initially established service connection for a 
history of sarcoidosis in a rating action dated in January 
1992.  The RO noted that, although the veteran was diagnosed 
with sarcoidosis in March 1977, that there were no active 
residuals on his retirement physical.  

The veteran testified at his personal hearing, in essence, 
that he had become short winded and had headaches and joint 
pains.  

A June 1995 letter from the veteran's private physician shows 
that the veteran was assessed with chronic headaches of 
undetermined etiology, and was also noted to have clubbing as 
well as a history of sarcoidosis suggesting further 
pulomonologic workup.  

A review of the record shows that the veteran has been 
extensively evaluated for possible sarcoidosis residuals.  

A July 1999 VA lung examination revealed that the veteran had 
clinically inactive pulmonary sarcoidosis with residual 
fibrosis as documented by chest X-ray study.  The examiner 
also found mild exercise limitation of undetermined etiology.  
The possibilities included deconditioning, and cardiac and 
peripheral vascular disease.  

The VA examiner found that the sarcoidosis was inactive, and 
that the veteran only appeared to have mild limitation in 
pulmonary function and in exercise.  The examiner also found 
that the veteran manifested dyspnea.  Finally, the examiner 
concluded that there was no specific indication for 
instituting the initiation of prednisone therapy.  

The report of a cardiopulmonary stress test, dated in July 
1999, shows that the veteran's exercise capacity was mildly 
reduced, that a ventilatory limitation to exercise was not 
seen, and potential causes of the exercise limitation 
included deconditioning and cardiac and peripheral vascular 
disease.  

The report of pulmonary function testing, also dated in July 
1999, revealed a FEV -1 of 78 percent predicted, a FEV-1/FVC 
of 87 percent predicted, and a diffusion capacity of carbon 
monoxide, single breath (DLCO sb) of 84 percent predicted.  

A July 1999 VA joints examination report shows that the 
veteran was diagnosed with mild to moderate cervical spine 
spondylosis, and mild scoliosis and degenerative changes to 
the lumbosacral spine.  A July 1999 peripheral nerves 
examination report shows that the veteran was also diagnosed 
with C5, C6 radiculopathy.  

A July 2000 VA examination report shows impressions of a 
history of pulmonary sarcoidosis "dating back to 1977, 
inactive.  He had some residual fibrosis reported in the 
past."  A history of controlled hypertension, and a history 
of cervical spine degenerative joint disease was also found.  
The examiner found that the pulmonary function test showed a 
minimal obstructive lung defect.    


Legal Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2.  

For a claim for an increased rating, the primary concern is 
the current level of disability.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The severity of a sarcoidosis disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. § 4.97, 
including Diagnostic Code 6846.  

A 100 percent evaluation is assigned for a disability 
manifested by cor pulmonale, or; cardiac involvement with 
congestive heart failure, or; progressive pulmonary disease 
with fever, night sweats, and weight loss despite treatment.  
A 60 percent is assigned where there is pulmonary involvement 
requiring systemic high dose (therapeutic) corticosteroids 
for control.  A 30 percent evaluation is assigned where there 
is pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids.  A no percent evaluation is assigned where 
the service-connected sarcoidosis disability is productive of 
stable lung infiltrates without symptoms of physiologic 
impairment.  Alternatively, active disease or residuals may 
be rated as chronic bronchitis under Diagnostic Code 6600.  

The regulations pertaining to the respiratory disorders were 
changed effective on October 7, 1996, during the pendency of 
the appeal, including those evaluating chronic bronchitis 
under Diagnostic Code 6600.  

The "old" criteria, in effect prior to October 7, 1996, 
provided that a mild disability, productive of a slight 
cough, no dyspnea, and few rales warranted a noncompensable 
(no percent) evaluation.  A moderate disability with 
considerable night or morning cough, slight dyspnea on 
exercise and scattered bilateral rales was evaluated as 10 
percent disabling.  A 30 percent rating was warranted when 
chronic bronchitis was moderately severe with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and beginning chronic airway 
construction.  A 60 percent rating, was warranted when 
chronic bronchitis was severe with severe productive cough 
and dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  

Pronounced chronic bronchitis, with copious productive cough 
and dyspnea at rest; pulmonary function testing showing a 
severe degree of chronic airway obstruction; with symptoms of 
associated severe emphysema or cyanosis and findings of 
right-sided heart involvement, was evaluated as 100 percent 
disabling.  38 C.F.R. § 4.97 Diagnostic Code 6600 (1995).  

Under the "new" rating criteria, which became effective on 
October 7, 1996, a 10 percent rating is warranted for chronic 
bronchitis when the evidence shows there is a FEV-1 of 71 to 
80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
diffusion capacity of carbon monoxide, single breath (DLCO 
sb) of 66 to 80 percent predicted.  A 30 percent rating is 
warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or diffusion 
capacity of carbon monoxide, single breath (DLCO sb) of 56 to 
65 percent predicted.  

A 60 percent rating is warranted when there is a FEV-1 of 40 
to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO sb of 40 to 55 percent predicted, or a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned where any of the 
following are manifested:  FEV-1 less than 40 percent of 
predicted value, or; the ratio of Forced Expiratory Volume in 
one second to Forced Vital Capacity (FEV-

1/FVC) less than 40 percent, or; Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 
4.97, including Diagnostic Code 6600 (effective October 7, 
1996).  

Additionally, prior to October 7, 1996, sarcoidosis was an 
unlisted disease, requiring a rating under an analogous 
Diagnostic Code.  See 38 C.F.R. § 4.20.  

In the January 1992 rating decision, the RO initially 
evaluated the veteran's service-connected history of 
sarcoidosis disability as analogous to a coccidioidomycosis 
disability, under what was then Diagnostic Code 6821.  

Those criteria provided that initial infections with 
manifestations of toxemia or pulmonary cavitation, abscess or 
granuloma requiring rest or surgical therapy (pneumothorax, 
lobectomy, or thoracoplasty) were evaluated as 100 percent 
disabling, as were the progressive disseminated infection 
with demonstrable evidence of activity.  A 30 percent 
evaluation was assigned for a localized pulmonary cavitation 
or localized dense and confluent lesions, with occasional 
hemoptysis (otherwise nonsymptomatic) and not requiring 
treatment.  A no percent rating was assigned for 
nonsymptomatic healed lesions.  A postoperative disability 
was to be rated on the basis of any surgical residuals.  38 
C.F.R. § 4.97, including Diagnostic Code 6821 (1995).  

The veteran's claim must be addressed under both sets of 
criteria: that is, those in effect prior to October 7, 1996, 
and effective thereafter, in order to determine which set are 
more favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991) (where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute).  

However, if the amended regulation is more favorable to the 
veteran, then the retroactive reach of the regulation is 
governed by 38 U.S.C.A. § 5110(g), which provides that VA 
may, if warranted by the facts of the claim, award an 
increased rating based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.  

In Butts v. Brown, 5 Vet. App. 532 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter the "Court") held that the selection of the 
proper Diagnostic Code is not a question of law subject to 
the de novo standard of review.  Accordingly, the Court held 
in Butts that as VA and the Board possess specialized 
expertise in determining the application of a particular 
Diagnostic Code to a particular condition, their 
determination is due greater deference.  

Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).  

Because sarcoidosis was not a listed disease prior to October 
7, 1996, the Board now determines that the criteria for 
rating chronic bronchitis are an appropriate analogous 
approach to evaluate the veteran's service-connected history 
of sarcoidosis.  38 C.F.R. § 4.20, see also 38 C.F.R. § 4.97, 
note to Diagnostic Code 6600 (effective October 7, 1996).  

The veteran's service-connected history of sarcoidosis more 
closely approximates the disability picture consistent with 
chronic bronchitis based on considerable night or morning 
cough, slight dyspnea on exercise and scattered bilateral 
rales evaluated as 10 percent disabling under Diagnostic Code 
6600.  A disability picture consistent with moderately severe 
or more severe impairment is not shown by the evidence of 
record.  

The evidence does not show a persistent cough at intervals 
throughout the day, considerable expectoration, considerable 
dyspnea on exercise, rales throughout the chest, or severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment.  
It also does not show copious productive cough and dyspnea at 
rest; pulmonary function testing showing a severe degree of 
chronic airway obstruction; with symptoms of associated 
severe emphysema or cyanosis and findings of right-sided 
heart involvement.  

Therefore, a rating greater than 10 percent is not shown 
under the criteria in effect prior to October 7, 1996.  

The evidence also does not show that a higher rating is 
warranted under Diagnostic Code 6821.  Specifically, no 
initial infections with manifestations of toxemia or 
pulmonary cavitation, abscess or granuloma requiring rest or 
surgical therapy (pneumothorax, lobectomy, or thoracoplasty) 
or progressive disseminated infection with demonstrable 
evidence of activity is shown.  A localized pulmonary 
cavitation or localized dense and confluent lesions, with 
occasional hemoptysis (otherwise nonsymptomatic) and not 
requiring treatment is also not shown by the evidence of 
record.  

Therefore, a greater rating is not assignable under the 
criteria for evaluating a coccidioidomycosis disability.  
38 C.F.R. § 4.97, including Diagnostic Code 6821 (1995).  

Under the regulations in effect on and from October 7, 1996, 
a no percent evaluation is assigned where the service-
connected sarcoidosis disability is productive of stable lung 
infiltrates without symptoms of physiologic impairment under 
Diagnostic Code 6846.  There is no evidence that a greater 
rating is warranted under this Diagnostic Code because the 
veteran does not require corticosteroids, manifest cor 
pulmonale, congestive heart failure, or progressive pulmonary 
disease.  The Board notes that active sarcoidosis disease or 
residuals may also be rated as chronic bronchitis under 
Diagnostic Code 6600.  

However, a higher rating is also not warranted under the 
regulations evaluating chronic bronchitis, effective on and 
from October 7, 1996.  Specifically, the medical evidence 
shows that the veteran's pulmonary function testing revealed 
an FEV -1 of 78 percent predicted; thus, a 10 percent 
evaluation is warranted under the new criteria.  An FEV-1 of 
at least 56-70, which is not shown here, is required for a 
greater rating under Diagnostic Code 6600.  

Additionally, the veteran had a FEV-1/FVC ratio of 87 
percent, and a diffusion capacity of carbon monoxide, single 
breath (DLCO sb) of 84 percent predicted.  In conclusion, 
there is no evidence that a rating in excess of 10 percent is 
warranted under either Diagnostic Code 6600 or 6846 on and 
from October 7, 1996.  

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected sarcoidosis 
disability as prescribed by the Court in Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board finds, however, that the 
veteran's service-connected history of sarcoidosis is shown 
to have warranted the assignment of the 10 percent both prior 
to, and on and after, October 7, 1996.  



ORDER

Service connection for claimed epididymitis is denied.  

Service connection for a disability manifested by hematuria 
is granted.  

An increased rating of 10 percent for the service-connected 
history of sarcoidosis is granted, subject to the controlling 
regulations applicable to the payment of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

